Ostrander, J.
(concurring). As I understand the position of appellants, it is in substance and effect that the triangular parcel of land in question is not described in the deed under which the Barabes held, nor in the deed under which they held, nor in the deed to complainants; that the reason for this is that in preparing the deed to the appellants in the Gauthier-Delorier partition or division of lands a mistake was made, the effect of which mistake was to fix the western boundary line east of the true western boundary of the land belonging to and attempted to be deeded to appellants; that if this mistake had not been made the deed to appellants would have included the land in question. This mistake has since been corrected by a court of equity, upon the application of appellants. Appellants sold to complainants with the mutual understanding that they owned and would convey the land directly east of and adjoining to the Barabe land, which would include the strip in question. That they did not in their deed correctly describe the land sold arose from the fact that the description in the Gauthier-Delorier deed was *300followed. As the matter stands in this court, there are no asserted rights to this strip of land intervening the Gauthier-Delorier deed and the decree in this cause. In my opinion, the facts asserted on the part of appellants entitle complainants to have the deed from appellants reformed. The bill prays for such relief, the decree does not in terms grant it, and complainants have not appealed.
I concur, therefore, in affirming the decree.